CAMPBELL, Judge.
Appellant, Walter Kemey, appeals his judgment and sentences for escape, possession of cocaine and marijuana, and resisting arrest without violence. Appellant raises several issues on appeal. Although we disagree with the court’s imposition of costs on appellant, we find no merit in the other issues and therefore we affirm his judgment and sentences.
The trial court ordered the indigent appellant to pay costs of $24.50 pursuant to sections 960.20 and 943.25, Florida Statutes (1985). However, the record does not show that any notice was given to appellant about a hearing on the costs. Jenkins v. State, 444 So.2d 947 (Fla.1984), provides that notice and a hearing are required before costs can be imposed on an indigent defendant. Therefore, we strike the costs. The state may reimpose costs after proper notice and a hearing.
SCHEB, A.C.J., and FRANK, J., concur.